DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18th 2021 has been entered.
 
	Claim Status:
	Claims 1-5, 7-12, 24-25 and 30-31 are pending.
	Claims 1-5 and 7-11 are amended, Claims 6, 13-23 and 26-29 are cancelled and Claims 30-31 are newly added.
	Claims 1-5, 7-12, 24-25 and 30-31 are being examined as follow:

Claim Objections
Claims 25 and 30 are objected to because of the following informalities:  
In claim 25 and 30, the limitation of “the flexible insulated cover” should change to “the flexible cover”.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 12, 25 and 31 are rejected under 35 U.S.C. 102(a1) as being anticipated by Berard (US4065660).
	Regarding claim 1, Berard discloses a yogurt culture system (refer to Berard fig.1-6), comprising: 
	a yogurt culture container (feeding bottle #3, fig. 1) comprising a yogurt culture (liquid contain in the feeding bottle #3, fig.1); 
	a flexible cover (heating quilt #2 and removable protective cover #9, fig. 1) that at least partially covers and contacts at least one sidewall (refer to the Berard fig.1) of the yogurt culture container (feeding bottle #3, fig. 1) containing the yogurt culture (liquid contain in the feeding bottle #3, fig.1), the flexible cover (heating quilt #2 and removable protective cover #9, fig. 1) comprising: 
	an insulated heating portion (heating element #6, internal layer #7 and envelop #8) comprising: 
		a heating element (heating element #6) dispersed within the insulated heating portion (heating element #6, internal layer #7 and envelop #8); 
		a first edge (refer to annotated Berard Fig.2 shown below); and 
		a second edge (refer to annotated Berard Fig.2 shown below) which is an edge opposite to the first edge (refer to annotated Berard Fig.2 shown below); 
	an elastic portion (Band of fabric #22 and #21, fig.2) comprising a band of stretchable material (it is noted the band of fabric is inherently stretchable); and 
a thermostat (thermostat #17, fig. 4) to regulate the heating element (heating element #6, fig.1) and maintain a temperature sufficient to ferment the yogurt culture (liquid contain in the feeding bottle #3, fig.1) [refer to Berard Col 6 line 16-21 cited: “when the feeding-bottle contains a large quantity of liquid, uniform heating would give rise to temperature build-up of the thermostat 17 at an excessive rate and to cut-off of this latter before the desired temperature has been attained in the feeding-bottle”]; 
	wherein a first end (refer to annotated Berard Fig.2 shown below) of the elastic portion (Band of fabric #22 and #21, fig.2) is attached to the first edge (refer to annotated Berard Fig.2 shown below) of the insulated heating portion (heating element #6, internal layer #7 and envelop #8) and a second end  (refer to annotated Berard Fig.2 shown below) of the elastic portion (Band of fabric #22 and #21, fig.2) is attached to the second edge (refer to annotated Berard Fig.2 shown below) of the insulated heating portion (heating element #6, internal layer #7 and envelop #8); and 
	wherein the insulated heating portion (heating element #6, internal layer #7 and envelop #8) and the elastic portion (Band of fabric #22 and #21, fig.2) together wrap around and contact a perimeter (refer to Berard fig.1) of the yogurt culture container (feeding bottle #3, fig. 1).

    PNG
    media_image1.png
    655
    448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    585
    488
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    762
    512
    media_image4.png
    Greyscale

	Regarding claim 2, Berard further discloses the heating element (heating element #6) is dispersed within the entire insulated heating portion (heating element #6, internal layer #7 and envelop #8) (refer to annotated Berard fig.2).
	
	Regarding claim 3, Berard further discloses at least a portion of insulated heating portion (heating element #6, internal layer #7 and envelop #8) comprises a stretchable The internal layer 6 which constitutes the heating element is of flexible material to which the heating resistors are attached…”].

	Regarding claim 7, Berard discloses a yogurt culture system (refer to Berard fig.1-6), comprising 
	a yogurt culture container (feeding bottle #3, fig. 1) comprising at least one sidewall (refer to the Berard fig.1), wherein the yogurt culture container (feeding bottle #3, fig. 1) contains a yogurt culture (liquid contain in the feeding bottle #3, fig.1); 
	a flexible cover  (heating quilt #2 and removable protective cover #9, fig. 1) covering and in contact with at least a portion of the at least one sidewall (refer to the Berard fig.1) of the yogurt culture container (feeding bottle #3, fig. 1) the flexible cover (heating quilt #2 and removable protective cover #9, fig. 1) comprising:
	an insulated heating portion (heating element #6, internal layer #7 and envelop #8) comprising: 
	a heating element (heating element #6) dispersed within the insulated heating portion (heating element #6, internal layer #7 and envelop #8) (refer to Berard fig.2); 
	a first edge (refer to annotated Berard Fig.2 shown); and 
	a second edge (refer to annotated Berard Fig.2 shown) which is an edge opposite to the first edge (refer to annotated Berard Fig.2 shown); 
	an elastic portion (Band of fabric #22 and #21, fig.2) comprising a band of stretchable material (it is noted the band of fabric is inherently stretchable); 
	wherein a first end (refer to annotated Berard Fig.2 shown) of the elastic portion (Band of fabric #22 and #21, fig.2) is attached to the first edge (refer to annotated Berard Fig.2 shown) heating element #6, internal layer #7 and envelop #8) and a second end (refer to annotated Berard Fig.2 shown) of the elastic portion (Band of fabric #22 and #21, fig.2) is attached to the second edge (refer to annotated Berard Fig.2 shown) of the insulated heating portion (heating element #6, internal layer #7 and envelop #8); and 
	wherein the insulated heating portion (heating element #6, internal layer #7 and envelop #8) and the elastic portion (Band of fabric #22 and #21, fig.2)  together wrap around and contact a perimeter of the yogurt culture container (feeding bottle #3, fig. 1).


    PNG
    media_image1.png
    655
    448
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    336
    656
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    585
    488
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    762
    512
    media_image4.png
    Greyscale


	Regarding claim 8, Berard further discloses the heating element (heating element #6) is dispersed within the entire insulated heating portion (heating element #6, internal layer #7 and envelop #8) (refer to annotated Berard fig.2).

Regarding claim 9, Berard further discloses at least a portion of insulated heating portion (heating element #6, internal layer #7 and envelop #8) comprises a stretchable material [refer to Berard Col 4, line 2-4 cited: “…The internal layer 6 which constitutes the heating element is of flexible material to which the heating resistors are attached…”].

	Regarding 12, Berard further discloses a thermostat (thermostat #17, fig. 4) to regulate the heating element (heating element #6) and maintain a temperature sufficient to ferment the yogurt culture (liquid contain in the feeding bottle #3, fig.1) [refer to Berard Col 6 line 16-21 cited: “when the feeding-bottle contains a large quantity of liquid, uniform heating would give rise to temperature build-up of the thermostat 17 at an excessive rate and to cut-off of this latter before the desired temperature has been attained in the feeding-bottle”].

	Regarding claim 25, Berard further discloses the yogurt culture container (feeding bottle #3, fig. 1) is a store-bought container of milk with yogurt culture added; and wherein the flexible insulated cover (heating quilt #2, fig. 1) is shaped to fit around and against surfaces of the store-bought container (feeding bottle #3, fig. 1) of milk (refer to Berard fig.1) [Examiner note: Berard discloses in claim 1 that the flexible cover can be adjusted to different size of container, the limitation is different sizes or shape of container, whether it is from store-bought container would carry no patentable weight].

	Regarding claim 31, Berard further discloses the yogurt culture container (feeding bottle #3, fig. 1) is a store-bought container of milk with yogurt culture added; and wherein the flexible insulated cover (heating quilt #2, fig. 1) is shaped to fit around and against feeding bottle #3, fig. 1) of milk (refer to Berard fig.1) [Examiner note: Berard discloses in claim 1 that the flexible cover can be adjusted to different size of container, the limitation is different sizes or shape of container, whether it is from store-bought container would carry no patentable weight].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Berard (US4065660), in view of Remke et al (US6222160B1).
Regarding claim 4, Berard does not discloses the flexible insulated cover is closed at a top of the flexible insulated cover so as to cover a top of the yogurt culture container.
	Remke discloses a cover system (container #1, fig.1) with heater (heater wire #13, fig.1) that is insulated (refer to Remke fiber insulation #24) that has a top (bottom #6, fig. 1) and bottom (top #5, fig.1) insulated covers.

    PNG
    media_image5.png
    469
    441
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berard’s covers with wherein the flexible insulated cover is closed at a top of the flexible insulated cover so as to cover a top of the yogurt culture container and an insulated bottom portion to which the flexible refer to Remke’s Abstract).

	Regarding claim 5, Berard does not discloses an insulated bottom portion to which the flexible insulated cover is configured to connect and form a closed flexible cover system.
	Remke discloses the bottom (#5) is configured to connect and form a closed flexible (refer to Remke metal foil and fiber insulation) cover system (#1).

    PNG
    media_image5.png
    469
    441
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berard’s covers with wherein the flexible insulated cover is closed at a top of the flexible insulated cover so as to cover a refer to Remke’s Abstract).

	Regarding claim 10, Berard does not discloses the flexible insulated cover is closed at a top of the flexible insulated cover so as to cover a top of the yogurt culture container.
	Remke discloses a cover system (container #1, fig.1) with heater (heater wire #13, fig.1) that is insulated (refer to Remke fiber insulation #24) that has a top (bottom #6, fig. 1) and bottom (top #5, fig.1) insulated covers.

    PNG
    media_image5.png
    469
    441
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berard’s covers with wherein the flexible insulated cover is closed at a top of the flexible insulated cover so as to cover a top of the yogurt culture container and an insulated bottom portion to which the flexible insulated cover is configured to connect and form a closed flexible cover system, as taught by Remke, in order to provide a low power requirement (refer to Remke’s Abstract).

	Regarding claim 11, Berard does not discloses an insulated bottom portion to which the flexible insulated cover is configured to connect and form a closed flexible cover system.
	Remke discloses the bottom (#5) is configured to connect and form a closed flexible (refer to Remke metal foil and fiber insulation) cover system (#1).

    PNG
    media_image5.png
    469
    441
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berard’s covers with wherein the flexible insulated cover is closed at a top of the flexible insulated cover so as to cover a top of the yogurt culture container and an insulated bottom portion to which the flexible insulated cover is configured to connect and form a closed flexible cover system, as taught by Remke, in order to provide a low power requirement (refer to Remke’s Abstract).

Claims 24 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Berard (US4065660), in view of Remke et al (US6222160B1) and further in view of Yaow et al (US5896811).
Regarding claim 24, the modification of Berard and Remke discloses substantially all features set forth in claim 5, however, the modification of Berard and Remke does not disclose further comprising a second heating element disposed within the insulated bottom portion to heat a bottom portion of the yogurt culture container.
Yaow discloses a standalone heating element (one cell #21, fig.1) disposed within the insulated bottom portion (pan #10, fig.1) to heat a bottom portion of the yogurt culture container (container #70, fig.2).

    PNG
    media_image6.png
    884
    651
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    651
    632
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berard’s bottom cover with a standalone heating element disposed within the insulated bottom portion to heat a bottom portion of the yogurt culture container, as taught by Yaow, in order to provide heating to quickly fermented the product (Refer to Yaow “Summary of the invention”).

Regarding claim 30, the modification of Berard and Remke discloses substantially all features set forth in claim 11, however, the modification of Berard and Remke does not disclose further comprising a second heating element disposed within the insulated bottom portion to heat a bottom portion of the yogurt culture container.
Yaow discloses a standalone heating element (one cell #21, fig.1) disposed within the insulated bottom portion (pan #10, fig.1) to heat a bottom portion of the yogurt culture container (container #70, fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Berard’s bottom cover with a standalone heating element disposed within the insulated bottom portion to heat a bottom portion of the yogurt culture container, as taught by Yaow, in order to provide heating to quickly fermented the product (Refer to Yaow “Summary of the invention”).


Response to Amendment
With respect to the Specification Objection: the new title filed on January 18th
With respect to the Notification of 112f: the applicant’s amendment filed on January 18th 2021 that overcame the Notification of 112f in the previous office action. 
With respect to the Rejection 112b: the applicant’s amendment filed on January 18th 2021 that overcame the Rejection 112b in the previous office action. 
The applicant’s amendment filed on January 18th 2021 has raised new claim objection issues.

Response to Argument
Applicant's arguments filed January 18th 2021 have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761